Citation Nr: 1230524	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.

2.  Entitlement to an increased rating for atopic eczema, evaluated as noncompensable prior to January 22, 2009, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and D.R.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied an increased (compensable) rating for a skin disability and denied reopening of a claim of service connection for asthma.  

The Veteran and his friend, D.R., testified at a Board hearing before the undersigned in June 2008; a transcript of the hearing is associated with the claims file.

In a May 2009 rating decision the Veteran's skin disability was awarded a 30 percent evaluation, effective January 22, 2009.

This case was last before the Board in December 2010 when it was remanded for additional development.  

The issue of increased evaluation for atopic eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2002 rating decision that denied service connection for asthma is final.

2.  The evidence received since the April 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for asthma, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's asthma was not noted on his enlistment examination when he was accepted for service. 

4.  There is not clear and unmistakable that his asthma was not aggravated by military service.

6.  The Veteran has current asthma that is related to asthma identified during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the favorable decision to reopen the claim of and to grant service connection for asthma, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed, within one year of the notice of the decision; or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Veteran's original claim for service connection for asthma was denied in a rating decision issued in May 1970.  The denial appears to have been based on the absence of evidence of a current disability.  The Veteran underwent a VA examination in January 1971, where he reported episodes of asthma in service and since.  In August 1971, the Veteran reported that his asthma had worsened and he sought to be re-rated.  The January 1971 examination report and August 1971 statement constituted new and material evidence received during the appeal period, but the claim was not readjudicated until April 2002.

In the April 2002 rating decision; the RO purported to reopen the claim for service connection but denied the claim for asthma on the merits, on the basis that the asthma demonstrated as a child was not shown to have been incurred or aggravated by military service.

Following that decision and notification letter, the Veteran submitted a claim to reopen in December 2002; with that claim, he submitted a statement indicating the numerous medications he felt were relevant to his asthma treatment.  Likewise, VA treatment records obtained for the one year period following the denial demonstrate continued treatment for asthma and continued listing as an active problem.  

The December 2002 statement did not express disagreement with the April 2002 decision.  As such it cannot be construed as a notice of disagreement.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2005). 

The statement also contained no new information as to why asthma should be service connected.  The list of medications the Veteran sent in with his December 2002 claim to reopen was copied directly from his VA treatment records, which were already of record and is also not new.  Hence, new and material evidence was not received within the appeal period after the December 2002 decision.  38 C.F.R. § 3.156(b).

As no notice of disagreement or new and material evidence was received within the appeal period following the April 2002 rating decision, the April 2002 decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, no new official department records were associated with the claims file since the April 2002 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the April 2002 rating decision, and no notice of disagreement was received within one year of such notification.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the Veteran's June 2008 hearing, the Veteran acknowledged that he had asthma until age 10, but did not have any problems with asthma between that age and the time of his entrance into service.  After enlistment into military service, they noted and the Veteran testified that he had several instances of asthmatic symptoms during service; and had continued to experience such episodes ever since service.  The Veteran's testimony as to a continuity of symptomatology provides evidence linking the current asthma to service.  The absence of such evidence was a basis for the prior denial.

Therefore, the Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has asthma which is related to or aggravated by military service.  Finally, this evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  




Merits

The Board must next consider the reopened claim on the merits.

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  See Wagner, supra. 

In this case, asthma was not noted on the examination when the Veteran was accepted for service; therefore the presumption of soundness is for application.  Thus, in order to rebut the presumption of soundness, the Board must find clear and unmistakable evidence of both pre-existence and non-aggravation.  See Wagner, supra.

It is not in dispute that asthma pre-existed service; and arguably the evidence is clear and unmistakable as to pre-existence.  The undisputed evidence shows that the Veteran had not had asthmatic symptomatology between the age of 10 and military service; that he became symptomatic in service and experienced periodic asthma episodes in the years after service.  The Veteran's service treatment records confirm that the Veteran had asthma attacks from November 1965 to March 1966 while in service, with the last attack being linked to a psychophysiological reaction.  As early as the VA examination in 1971, the Veteran reported asthmatic episodes continuing after service.  This evidence weighs against a finding that there was no aggravation in service; nor is there evidence that any aggravation was due to natural progression.

A VA examiner provided a negative opinion in January 2005, that the pre-existing asthma did not "progress at a faster rate than would be expected during active duty."  This opinion; however, is of little probative weight because it was not accompanied by any rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

As there is not clear and unmistakable evidence that the Veteran's asthma was not aggravated by service, the presumption of soundness is not rebutted.  Therefore, this case is a case for service connection and not aggravation.  See Wagner, supra; 38 U.S.C.A. § 1111.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bronchiectasis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's VA treatment records demonstrate that he is currently diagnosed as having asthma and has been treated for that condition throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The requirement that there be a current disability is; thus, satisfied.

Also, as noted above, the Veteran had asthma attacks during military service, in November 1965, February 1966 and finally in March 1966.  This evidence satisfies the requirement that there be a disease or injury during active service.

After his discharge from service, the Veteran almost  immediately filed a claim for service connection for asthma; the January 1971, examination provides evidence of periodic asthma attacks shortly after service, even though current asthma was not demonstrated on that examination or on the Veteran's examination for separation from service.  The absence of findings on those specific examinations is consistent with the episodic nature of his disability.

The Veteran's VA treatment records demonstrates that he began treatment at VA in March 1999, at which time he had breathing difficulties which were related to rhinitis and influenza.  The Veteran's first complaint of asthma to VA was in a February 2003 treatment note.  Subsequent treatment notes document intermittent treatment for asthma, particularly with inhalers.

The Veteran underwent a VA examination for asthma in January 2005.  In that examination, the Veteran reported that he did not have asthma prior to military service, and that he had treatment for asthma during service and that he repeatedly went to sick call.  After discharge, the Veteran stated that he continued to have asthma which he would treat himself with other-the-counter medications, as well as going to emergency rooms and private physicians.  The examiner noted that the Veteran began treatment with VA in 1999 and that since that time he had been treated for asthma.  The Veteran was diagnosed with asthma requiring daily use of bronchodilators for control of his symptoms.  The examiner rendered an opinion as to aggravation, but no opinion as to direct service connection.

The Veteran's reports of a continuity of symptomatology are competent and credible.  His credibility is bolstered by the facts that he filed a claim within a year after discharge, as well as the reports on the January 1971 VA examination.  The Veteran's lay evidence has been consistent as to the type of intermittent yet chronic treatment of asthma since service.

There is no competent opinion against the Veteran's reports, nor is there other evidence contradicting his reports.  The Board finds that the reports of a continuity of symptoms serves to provide a nexus between the current asthma and service.  

Accordingly, the Board finds that service connection for asthma is warranted on the evidence of record in this case.  See 38 C.F.R. § 3.303(b).  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received; the claim of service connection for asthma is reopened.

Service connection for asthma is granted.



REMAND

The Veteran's skin condition is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  That code provides for rating skin conditions on the basis of the percentage of the entire body or exposed areas that are affected.  

The Veteran underwent a VA examination of his skin in June 2003; he was noted to have dry skin on his lower extremities and was diagnosed with xerosis.  However, no percentage as to total body or total exposed body areas were discussed in that examination.  Likewise, the Veteran had seborrheic dermatitis on treatment with VA in August 2008, at which time it was noted that he had scaly erythematous areas affecting his eyebrows and melonasal folds.  No percentage of total body or exposed body areas were noted at that time either.  A January 2011, VA examination provided this information with regard to the current extent of the disability, but did not provide opinions with regard to the earlier findings.

A remand is necessary to obtain an opinion as to the total body and exposed body areas affected by the Veteran's atopic eczema in the two above noted instances; and whether the xerosis was a manifestation of the service connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the January 2011 VA examiner in order to provide an addendum to the January 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should state whether the Veteran's xerosis is a symptom of the service connected atopic eczema/dermatitis.  

The examiner should review the June 2003 VA examination and August 2008 VA treatment note, and estimate the percent of (a) total body area affected; and (b) total exposed body area affected by the symptomatology associated with the Veteran's atopic eczema/dermatitis.

All opinions must be accompanied by reasons.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided; along with a statement as to whether the inability to provide the opinion is due to the limits of current medical knowledge or whether additional evidence would permit the opinion to be provided

If the January 2011 VA examiner is unavailable, an examiner of similar qualifications should review the claims folder and provide the needed opinions.  

If either the January 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


